 Case 2:18-cv-10255-SJO-MRW  Document
                         UNITED STATES11DISTRICT
                                          Filed 12/13/18
                                                  COURTPage 1 ofPriority
                                                                 5 Page ID #:304
                                                                                  Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                  Enter
                                                                                  Closed
                                   CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                  Scan Only



CASE NO.: 2:18-CV-10255 SJO (MRWx)                      DATE: December 13, 2018
TITLE:    Shanghai Lan Cai Asset Management Co, Ltd. v. Jia Yueting
========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                      Not Present
Courtroom Clerk                                       Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                       COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                           Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER GRANTING IN PART EX PARTE APPLICATION FOR
RELIEF [ECF No. 5]

This matter is before the Court on Petitioner Shanghai Lan Cai Asset Management Company
Limited's ("Petitioner" or "SLC") Ex Parte Application For Right-To-Attach Order Or In the
Alternative For Temporary Protective Order ("Application"), filed December 10, 2018. Respondent
Jia Yueting ("Respondent" or "Jia") has not filed an Opposition. For the following reasons, the
Court GRANTS IN PART AND DENIES IN PART the Application. The Court GRANTS Petitioner
a Temporary Restraining Order ("TRO"), freezing certain of Respondent's assets in this jurisdiction
pending the outcome of this litigation. The Court DENIES Petitioner's request for a Right-To-
Attach order.

I.      FACTUAL AND PROCEDURAL BACKGROUND

This action involves Petitioner's effort to confirm a foreign arbitral award issued by the Beijing
Arbitration Commission. (Petition To Enforce Foreign Arbitral Award ("Petition") at ¶ 2, ECF No.
1.) The operative petition alleges as follows.

The arbitration before the Beijing Arbitration Commission resolved a dispute between SLC,
Respondent, and two companies in which Respondent had a substantial ownership interest: LeTV
Sports Culture Development (Beijing) Co. Limited (LeTV) and TV Plus Holdings (Beijing) Limited
("TV Plus" and together with Jia and LeTV, "Arbitration Respondents"). (Petition at 1.) The final
award from the Beijing Arbitration Commission resolved a dispute between SLC and the
Arbitration Respondents under two loan agreements. (Petition at ¶ 11.) Under the first loan
agreement, SLC extended a 50 million Yuan loan to LeTV on December 2, 2016. (First Kang
Decl. Ex. 1 at 2, ECF No. 1-3; Petition at ¶ 13.) LeTV was to repay the principal of the loan in a
single lump-sum payment at the conclusion of a 12-month term. (Petition at ¶ 12.) Under the
second loan agreement, Jia and TV Plus guaranteed the loan to LeTV, assuming joint and several
liability for any failure by LeTV to perform its obligations under the Loan Contract. (First Kang Decl.
Ex. 1 at 2.)


     MINUTES FORM 11                                                                              :
     CIVIL GEN                              Page 1 of    5                 Initials of Preparer
 Case 2:18-cv-10255-SJO-MRW  Document
                         UNITED STATES11DISTRICT
                                          Filed 12/13/18
                                                  COURTPage 2 of 5 Page ID #:305
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 2:18-CV-10255 SJO (MRWx)                      DATE: December 13, 2018



Based on the date when SLC provided the loan to LeTV, the principal was due back to SLC by
December 2, 2017. (Petition at ¶ 13.) The loan agreements provided that, in the event of a
default by LeTV, an additional 0.05% per day would accrue under the agreements. (Petition at
¶ 12.) LeTV and its guarantors, Jia and TV Plus, made the first two interest payments but have
not made any payments on the remaining principal and interest. (Petition at ¶ 14.)

Petitioner subsequently instituted arbitration proceedings before the Beijing Arbitration
Commission. On January 22, 2018, after hearing all parties' presentations as to the default on the
loan agreements, the Commission issued a 16-page arbitration award. (Petition at ¶ 20.) The
tribunal found that the Arbitration Respondents defaulted on their obligations under the loan
agreements, and found the Arbitration Respondents liable for post-default interest at an annual
rate of 16.5%. (Petition at ¶ 20.)

The tribunal ordered the Arbitration Respondents to compensate SLC for: (1) the 50 million Yuan
loan provided under the first loan agreement, (2) the principal interest on the loan at an annual rate
of 7.5% from March 15, 2017, (3) post-default interest of 16.5% per year on the failure to repay
the loan, (4) 507,028 Yuan for arbitration costs, and (5) 319,740 Yuan for other arbitration
expenses. (Petition at ¶ 23; Decision of Arbitration Panel at 20-21, ECF No. 1-3.)

Petitioner brings the instant action to enforce the Beijing Arbitration Commission's decision in the
United States. (See generally Petition.) Petitioner primarily brings the instant Application to
preserve the status quo with respect to Jia's assets in this jurisdiction. (Application at 1-2.)
According to Petitioner, Respondent has taken several actions to avoid enforcement on judgments
against him. (Application at 11-12.) To ensure that Jia does not avoid the Court's future judgment
recognizing the Beijing Arbitration Commission's award, Petitioner seeks to attach property owned
by Respondent in this jurisdiction. The specific property that Petitioner seeks to attach are: (1)
Jia's 33% ownership interest in Faraday & Future Inc., a California corporation; and (2) four pieces
real estate located in California owned by Respondent through a corporation called Ocean View
Drive, Inc (collectively, "Attachment Property"). (Application at 2.)

II.    LEGAL STANDARD

Petitioner brings this Application for either a TRO or for a pre-judgment attachment, to attach
certain assets owned by Respondent in this jurisdiction. "The standard for issuing a temporary
restraining order is identical to the standard for issuing a preliminary injunction." Lockheed Missile
& Space Co. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995) (applying standard
to a request for a temporary restraining order); see also Arcamuzi v. Cont'l Air Lines, Inc., 819
F.2d 935, 937 (9th Cir. 1987) (applying same standard for a preliminary injunction). A plaintiff
seeking a preliminary injunction must establish that: (1) she is likely to succeed on the merits; (2)
she is likely to suffer irreparable harm in the absence of preliminary relief; (3) the balance of
equities tips in hwe favor; and (4) an injunction is in the public interest. See Winter v. Natural Res.
Def. Council, 555 U.S. 7, 129 S.Ct. 365, 374 (2008). In the Ninth Circuit, preliminary injunction

                                            Page 2 of    5
 Case 2:18-cv-10255-SJO-MRW  Document
                         UNITED STATES11DISTRICT
                                          Filed 12/13/18
                                                  COURTPage 3 of 5 Page ID #:306
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 2:18-CV-10255 SJO (MRWx)                      DATE: December 13, 2018



is also appropriate if the plaintiff can show that "serious questions going to the merits were raised
and the balance of hardship tips sharply towards the plaintiff's favor." Alliance for the Wild Rockies
v. Cottrell, 622 F.3d 1045, 1052 (9th Cir. 2010) (holding that the sliding scale test remains viable
so long as plaintiff can satisfy other factors contained in Winter) (citation omitted).

The standard for a pre-judgment attachment is as follows. Federal Rule of Civil Procedure 64
empowers federal courts to grant a pre-judgment attachment. This rule gives federal courts the
authority to grant: "every remedy . . . that, under the law of the state where the court is located,
provides for seizing a person or property to secure satisfaction of the potential judgment."
Subsection (b) of that rule lists "attachment" among the remedies that federal courts may grant.
See Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70 of
Alameda Cty., 415 U.S. 423, 436 n.10 (1974) ("[I]n all cases in federal court . . . state law is
incorporated to determine the availability of prejudgment remedies for the seizure of person or
property to secure satisfaction of the judgment ultimately entered").

California Civil Procedure Code Sections 485.010-485.610 set forth the procedure for obtaining
a pre-judgment attachment in California courts. "Upon the filing of the complaint or at any time
thereafter, the plaintiff may apply pursuant to this article for a right to attach order and a writ of
attachment by filing an application for the order and writ with the court in which the action is
brought." Cal. Civ. Proc. Code § 485.210(a). To issue a pre-judgment attachment under
California law, a petitioner must satisfy essentially the same requirements as the federal standard
for qualifying for a preliminary injunction. Specifically, a Petitioner must show: (1) that its claim
is "one upon which an attachment may be issued; (2) the Petitioner "has established the probably
validity of the claim upon which the attachment is based"; (3) the Petitioner is not seeking the
attachment "for a purpose other than recover upon" the claim; (4) "the property sought to be
attached . . . is not exempt from attachment"; (5) the Petitioner "will suffer great or irreparable
injury . . . if the issuance of the order is delayed until the matter can be heard on notice"; and (6)
"[t]he amount to be secured by the attachment is greater than zero."

III.   ANALYSIS

The Court GRANTS Petitioner's Application insofar as Petitioner seeks to preserve the status quo
as to Jia's assets, pending the resolution of SLC's Petition. The Court therefore GRANTS
Petitioner's Application for a TRO. The Court DENIES Petitioner's Application for a Right-To-
Attach order.

The Court addresses the four requirements of a TRO in turn. The Court then addresses the
reasons why it declines to grant a pre-judgment attachment of Respondent's property.

///
///
///

                                            Page 3 of    5
Case 2:18-cv-10255-SJO-MRW  Document
                        UNITED STATES11DISTRICT
                                         Filed 12/13/18
                                                 COURTPage 4 of 5 Page ID #:307
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 2:18-CV-10255 SJO (MRWx)                      DATE: December 13, 2018



       A.     Likelihood of Success On The Merits

Petitioner has clearly shown a high likelihood of success on the merits of the claim to confirm the
foreign arbitral award issued by the Beijing Arbitration Commission. The Commission issued a
binding decision, unanimously finding that LeTV and Respondent defaulted on their obligations
to SLC. The tribunal granted the following award: (1) the Arbitration Respondents shall repay to
SLC the principal of 50 million Yuan; (2) the Arbitration Respondents shall pay interest on the loan
amounting to 1,890.410.96 Yuan; (3) the Arbitration Respondents shall pay a penalty interest to
SLC at an annual interest rate of 16.5%; (4) the Arbitration Respondents shall pay SLC arbitration
expenses of 507,028 Yuan; and (5) the Arbitration Respondents shall pay other arbitration costs
of 319,740 Yuan. (Decision of Arbitration Panel at 20-21.)

This Court is very likely to confirm this arbitral award because the Beijing Arbitration Commission's
decision falls under the terms of the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards ("New York Convention"). This Court "must confirm an arbitration award falling
under the New York Convention unless [the Court] determine[s] that 'one of the grounds for refusal
or deferral of recognition or enforcement of the award specified in the [sic] said Convention.'"
Polimaster Ltd. v. RAE Sys., Inc., 623 F.3d 832, 835–36 (9th Cir. 2010) (quoting 9 U.S.C. § 207
and citing Mgmt. & Technical Consultants S.A. v. Parsons-Jurden Int'l Corp., 820 F.2d 1531 (9th
Cir.1987)).

       B.     Irreparable Harm

Petitioner has made the threshold showing necessary to show irreparable harm in the absence
of preliminary injunctive relief. Respondent Jia's record of paying creditors is poor at best. There
is other litigation in this district concerning Respondent's failure to pay creditors, and he has been
added to the Chinese government's national list of debt defaulters. (Second Kang Decl. Ex. 1.,
ECF No. 1-4.) It comes as no surprise that the instant case stems from Respondent's failure to
pay a debt to SLC. See Bd. of Trustees of Laborers Health and Welfare Trust Fund for N. Cal.
v. CEM Builders, Inc., No. 518CV00685EJD, 2018 WL 1071171 (N.D. Cal. Feb. 27, 2018) (finding
irreparable harm in part because of "Defendant’s continued and longstanding failure to pay its
debts owed to Plaintiffs").

       C.     Balance of Equities

The balance of equities tips in favor of Petitioner. Although Respondent has a strong property
interest in the Attachment Property, his record of poor debt repayments militates in favor of holding
that this Court should issue a TRO. Absent the TRO, there is a strong possibility that Respondent
will seek to move the Attachment Property and avoid the judgment of this Court. Cf. Smith v.
Pathway Fin. Mgmt., Inc., No. SACV1101573JVSMLGX, 2012 WL 12883909, at *6 (C.D. Cal. Nov.
19, 2012) (holding that a preliminary injunction was inappropriate where there was no danger that
the fees sought in the litigation would be lost).

                                            Page 4 of    5
 Case 2:18-cv-10255-SJO-MRW  Document
                         UNITED STATES11DISTRICT
                                          Filed 12/13/18
                                                  COURTPage 5 of 5 Page ID #:308
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 2:18-CV-10255 SJO (MRWx)                      DATE: December 13, 2018




       D.     Public Interest

"When the reach of an injunction is narrow, limited only to the parties, and has no impact on non-
parties, the public interest will be at most a neutral factor in the preliminary injunction analysis."
Smith, 2012 WL 12883909, at *6 (quoting Stormans v. Selecky, 586 F.3d 1109, 1138–39 (9th Cir.
2009)). Here, the TRO would only impact Petitioner and Respondent's interests and does not
extend to non-parties. Therefore, this factor is neutral.

       E.     Pre-Judgment Attachment Order

In lieu of a TRO, Petitioner seeks a prejudgment attachment of the Attachment Property. This is
an extraordinary remedy that may raise concerns under the Due Process Clause of the
Constitution. See Connecticut v. Doehr, 501 U.S. 1, 16 (1991). "For a property owner like
[Respondent], attachment ordinarily clouds title; impairs the ability to sell or otherwise alienate the
property; taints any credit rating; reduces the chance of obtaining a home equity loan or additional
mortgage; and can even place an existing mortgage in technical default where there is an
insecurity clause." Connecticut v. Doehr, 501 U.S. 1, 11 (1991).

Because of these due process concerns, at the present time, the Court declines to issue an ex
parte pre-judgment attachment of the Respondent's property. An alternative, less-intrusive
remedy is available to this Court. An injunction preserving the status quo can guarantee that this
Court can adjudicate the merits of this dispute without interfering in Respondent's property rights
more than is necessary. If the Court ultimately grants Petitioner's petition to confirm the foreign
arbitral award, Petitioner can attach Respondent's property as a final matter.

III.   RULING

The Court GRANTS Petitioner's Application and issues a TRO, enjoining Respondent from
transferring, concealing, reducing, encumbering, or otherwise making unavailable the Attachment
Property until SLC's Petition is adjudicated, and a final judgment is reached in this action. The
Court recommends that SLC notice a hearing on the Petition for the first available hearing date
before this Court (currently January 14, 2018). Respondent will then have the opportunity to
oppose the Petition. See 9 U.S.C. § 207; China Nat. Metal Prod. Imp./Exp. Co. v. Apex Digital,
Inc., 379 F.3d 796, 799 (9th Cir. 2004) ("Section 207 of the FAA provides that a U.S. court 'shall
confirm' a foreign arbitral award “unless it finds one of the grounds for refusal or deferral of
recognition or enforcement of the award specified in the [Convention].")

The Court DENIES Petitioner's Application for a pre-judgment attachment of the Attachment
Property.

IT IS SO ORDERED.

                                            Page 5 of    5
